DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 17-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6-12 and 16 (i.e. previously examined claims), drawn to a CMUT device.
Group II, claim(s) 17-21 (i.e. new claims), drawn to CMUT device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a CMUT device comprising a CMUT cell, the CMUT cell comprising a first electrode, a second electrode and a third electrode, wherein the third electrode is capacitively coupled with the first electrode, ultrasound transmission circuitry comprising a pulser circuit configured to apply AC voltage over the first and second electrodes of the CMUT cell; ultrasound reception circuitry and a DC-DC converter integrated with the pulser circuit, wherein the DC-DC converter is configured to generate a high voltage bias voltage, and to apply the high voltage bias voltage to the third electrode of the CMUT cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Van Rens (WO 2015/086413) or, in the alternative, under Van Rens et al. in view of Zhao et al. (US Pub No. 2018/0015504).  See the below rejection of claim 1.  The technical feature is therefore not a special technical feature and thus unity of invention is lacking a posteriori.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claim 1, in lines 10-11 and in claim 16, line 1, the term “high voltage bias voltage” should be changed to --- high bias voltage ---.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Van Rens (WO 2015/086413) or, in the alternative, under 35 U.S.C. 103 as obvious over Van Rens et al. in view of Zhao et al. (US Pub No. 2018/0015504).  For convenience, with regards to Van Rens et al., Examiner refers to the equivalent specification of US Pub No. 2016/0310992, which is in the same family of patents. 
With regards to claim 1, Van Rens et al. disclose a capacitive micro-machined ultrasound transducer (CMUT) device comprising:
a CMUT cell (1) comprising a first electrode (S1), a second electrode (S2), and a third electrode (B) (paragraphs [0035], [0037], [0039]; Figure 1); and
probe circuitry physically and electrically connected to the CMUT cell (1) (see Figures 1 and 8) comprises:
	ultrasound transmission circuitry including a pulser circuit (105) configured to apply AC voltage over the first (S1) and second (S2) electrodes of the CMUT cell (1) (paragraph [0041], referring to the signal transmitter/receiver (105) adapted to apply an AC voltage over the second S2 and first S1 electrodes; Figure 1);
	ultrasound reception circuitry (i.e. “receiver” portion of the “signal transmitter/receiver 105) (paragraph [0041]; Figure 1); and 
a DC-DC converter (104) configured to generate and apply a high voltage bias voltage to the third electrode of the CMUT cell (paragraphs [0006], [0046]-[0047], referring to “wherein a DC bias voltage is applied to each CMUT device through the RC filter.  In this arrangement the CMUT array will comprise a discrete high-voltage coupling capacitor and a discrete high impedance resistor for each interconnected CMUT device…”, paragraph [0055]; Figure 1), wherein:
the pulser circuit and the DC-DC converter are integrated as a single probe circuit (paragraphs [0043], [0046]; Figure 1, note that the pulser circuit and DC-DC converter form the circuitry for a single probe), and 
the third electrode is capacitively coupled with the first electrode of the CMUT cell (paragraphs [0011]-[0012], referring to the first or second electrode is capacitively coupled with the third electrode).
 	With regards to the “DC-DC converter” limitation, if the DC bias source of Van Rens is not considered to inherently include a DC-DC converter, alternatively, Zhao et al. disclose a CMUT including a plurality of electrodes and a bias voltage supply (610), wherein the bias voltage supply (610) includes a DC-to-DC converter (702) and one or more bias generators (706) which convert a low DC voltage (708) into a high DC voltage, etc. (Abstract; paragraph [0095], Figures 6-7).
	Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the bias voltage for the CMUT cell of Van Rens et al. be generated using a “DC-DC converter”, as taught by Zhao et al., in order to effectively provide the ability to convert a low DC voltage into a high DC voltage, etc. (paragraph [0095]).  
	With regards to claim 2, Van Rens et al. disclose that the probe circuitry comprises an application specific integrated circuit which includes at least the pulser circuit and the DC-DC converter (paragraphs [0030], [0043], [0055], [0059], referring to the substrate of a CMUT cell being coupled to a top surface of an application specific circuitry (ASIC) layer, wherein the CMUT cell, including the signal transmitter/receiver and “on-chip” resistor, may be implemented as part of the circuitry electronics provided by the ASIC; Figures 1, 7).
	With regards to claim 3, Van Rens et al. disclose that the CMUT cell is monolithically integrated with the probe circuitry (paragraphs [0035], [0043, [0055], [0059]]; Figure 1, 4).    
With regards to claim 6, Van Rens et al. disclose that the capacitive coupling is realized by a dielectric layer (131, 133) sandwiched between and being in direct contact with the capacitively coupled first and third electrodes (paragraphs [0011]-[0012], [0048], [0067]; Figures 1, 7).  
	With regards to claim 7, Van Rens et al. disclose that the third electrode is located in a cell floor of the CMUT cell (see Figure 7, note that the third electrode could be considered as the B electrode, which is located in the cell floor (i.e. bottom cell region between (B) and ASIC)). 
	With regards to claim 8, Van Rens et al. disclose that the ultrasound transmission circuitry and the ultrasound reception circuitry are coupled to the first electrode (S1) and the second electrode (S2) for causing and sensing vibration of the membrane (paragraph [0004], [0018], referring to the signal transmitter/receiver (105) coupled to the first electrode and the second electrodes for causing/sensing vibration of the membrane; Figures 1 and 7).
	With regards to claim 9, Van Rens et al. disclose that there is no storage capacitor for the bias voltage external to the probe circuitry (See Figures 1 and 8, note that there is no storage capacitor for the bias voltage external to the elements of the probe (10)).
	With regards to claim 10, Van Rens et al. disclose that the ultrasonic probe comprises an array of CMUT devices according to claim 1 (paragraph [0001], referring to the probe comprising an array of the CMUT cells).
	With regards to claim 11, Van Rens et al. disclose an ultrasonic imaging system comprising the ultrasonic probe according to claim 10 (see rejection of claim 10) and a controller (12, 18) for controlling the ultrasound transmission circuitry, ultrasound reception circuitry and the DC-DC converter of each of the CMUT devices in the ultrasonic probe (10) (paragraph [0068]; Figure 8).
	With regards to claim 12, Van Rens et al. disclose that the controller is adapted to provide (i) ultrasound signal generation and processing and (ii) DC-DC conversion, in a time sequential manner (paragraphs [0068]- [0071], referring to echoes being received in rapid succession over an interval of time, which would require providing US signal generation and procession and DC-DC conversion in a time sequential manner).
	With regards to claim 16, Van Rens et al. disclose that the high voltage bias voltage generated by the DC-DC converter is in a range of about 50V to about 120V (paragraph [0006]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rens et al., alone, or further in view of Zhao et al., as applied to claim 1 above, and further in view of Knight (US Pub NO. 2006/0084875).
With regards to claim 4, as discussed above, the above references meet the limitations of claim 1.  However, they do not specifically disclose that the DC-DC converter comprises a capacitive switch mode converter.
Knight discloses an imaging device (110) which includes a CMUT array (202 and bias circuitry (102), all of which are integrated on a common substrate (204) (Abstract; paragraph [0028]; Figure 4).  The bias circuitry (102) includes a signal blocking circuit (404) and a charge pump (406) configured to apply the DC bias voltage (310) to the array (202), wherein a bias signal is transmitted to supply charge to charge pump (404) and generate the DC bias voltage level (310) necessary to properly bias the CMUTs (paragraph [0028]).  The charge pump includes a charge storage unit, such as a switched capacitor bank and the like (paragraph [0028], note that the “switched capacitor bank” serves as a capacitive switch mode converter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the DC-DC converter of the above references comprise a capacitive switch mode converter, as taught by Knight, in order to efficiently generate and apply the DC bias voltage level necessary to properly bias the CMUTs (paragraph [0028]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Previously applied reference Van Rens has been applied to teach amended claim 1, etc., wherein Van Rens does disclose a DC-DC converter configured to generate and apply a high voltage bias voltage to the third electrode of the CMUT cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793